PER CURIAM:
This claim was originally filed in the joint names of Joseph B. Decker and Marilyn K. Decker, but when the testimony established that the damaged vehicle, a 1976 Pontiac Sunbird, was titled solely in the name of Joseph B. Decker, the Court on its own motion amended the style of the claim to reflect this fact.
*26On March 20, 1983, Marilyn Decker was driving on Route 60 in Caldwell, Greenbrier County, West Virginia, when she struck a pothole near the Greenbrier River Bridge. She testified that she had driven the road before, but had no knowledge of the pothole. She could not avoid striking it when she saw it in the road. Damage to the vehicle amounted to $147.08. A $28.00 towing charge was paid by insurance.
The State is neither an insurer nor a guarantor of the safety of travellers on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). In order for the State to be liable, actual or constructive notice of the defect in the road must be given. As there was no proof of notice of the defect, the claim must be denied.
Claim disallowed.